Case 2:19-cv-06599-TJH-GJS Document 103 Filed 02/24/21 Page 1 of 4 Page ID #:746



   1 Michael B. Wilson (SBN 233633)
       michael@lexinc.la
   2 CURAT LEX, INC.

   3 611 Wilshire Blvd., Suite 325
       Los Angeles, CA 90017
   4 Telephone: (213) 627-2771
       Facsimile: (213) 443-9449
   5

   6
       Attorneys for Defendant
       GHS Interactive Security, LLC
   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11   CRAIG CUNNINGHAM, on behalf             Case No. 2:19-cv-06599-TJH-GJS
       of himself and all others similarly
  12   situated,                               Honorable Terry J. Hatter, Jr.
  13                  Plaintiff,                STIPULATION AND ORDER OF
                                                DISMISSAL [FRCP 41(a)(1)(A)(ii)]
  14
       v.
  15                                             Filed concurrently with [PROPOSED]
       GHS INTERACTIVE SECURITY,                 Order
  16   LLC,
  17                  Defendant.
  18

  19   GHS Interactive Security, LLC,
  20                  Cross-Claimant,
  21   v.
  22   Jeffery Asherbranner, Select Source
  23   Services, LLC, Cameren
       Asherbranner, Select Source 2 and
  24   Roes 1 through 10,
  25
                      Cross-Defendants.
  26
  27

  28
                                                -1-
                           STIPULATION AND ORDER OF DISMISSAL [FRCP 41(A)]
Case 2:19-cv-06599-TJH-GJS Document 103 Filed 02/24/21 Page 2 of 4 Page ID #:747



   1         Plaintiff Craig Cunningham, Cross-Complainant GHS Interactive Security,
   2
       LLC and Cross-Defendants Jeffery Asherbranner, Cameren Asherbranner, and
   3

   4   Select Source Services, LLC hereby stipulate pursuant to Federal Rule of Civil

   5   Procedure 41(a)(1)(ii) that the Cross-Complaint be dismissed WITHOUT prejudice
   6
       as to all claims, causes of action, and parties.
   7

   8

   9         IT IS SO STIPULATED.
  10

  11
        Dated: February 24, 2021                          BELLIN & ASSOCIATES LLC
  12

  13
                                                     By: /s/ Aytan Bellin
                                                       Aytan Bellin
  14                                                   Attorneys for Plaintiff
                                                       CRAIG CUNNINGHAM
  15

  16    Dated: February 24, 2021                          CURAT LEX, INC.
  17
                                                     By: /s/ Michael B. Wilson
  18                                                   Michael Wilson
                                                       Attorneys for Defendant
  19                                                   GHS INTERACTIVE SECURITY,
                                                       LLC
  20
  21
        Dated: February 24, 2021                          KONING ZOLLAR LLP
  22                                                         Shaun Paisley
                                                     By: /s/
  23                                                   Shaun Paisley
  24                                                      Attorneys for Defendants
                                                          JEFFERY ASHERBRANNER,
  25                                                      CAMEREN ASHERBRANNER and
  26                                                      SELECT SOURCE SERVICES,
                                                          LLC
  27

  28
                                                  -2-
                            STIPULATION AND ORDER OF DISMISSAL [FRCP 41(A)]
Case 2:19-cv-06599-TJH-GJS Document 103 Filed 02/24/21 Page 3 of 4 Page ID #:748



   1                              SIGNATURE ATTESTATION
   2
             Pursuant to L.R. 5-4.3.4(a)(2), I hereby attest that all signatories listed above,
   3
       on whose behalf this stipulation is submitted, concur in the filing’s content and
   4
       have authorized the filing.
   5

   6
       Dated: February 19, 2021
   7
                                                By: /s/ Michael B. Wilson
   8                                              Michael Wilson
   9                                                Attorneys for Defendant
  10                                                GHS INTERACTIVE SECURITY, LLC

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                 -3-
                           STIPULATION AND ORDER OF DISMISSAL [FRCP 41(A)]
Case 2:19-cv-06599-TJH-GJS Document 103 Filed 02/24/21 Page 4 of 4 Page ID #:749



   1                                ORDER OF DISMISSAL
   2         Pursuant to the stipulation of the parties under Federal Rule of Civil
   3
       Procedure 41(a)(1)(ii), IT IS ORDERED THAT THE CROSS-COMPLAINT IN
   4

   5   THIS ACTION BE DISMISSED WITHOUT PREJUDICE as to all claims, causes

   6   of action, and parties.
   7

   8

   9
                                                     _______________________________
  10                                                      HON. TERRY J. HATTER, JR.
                                                     UNITED STATES DISTRICT JUDGE
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                 -4-
                            STIPULATION AND ORDER OF DISMISSAL [FRCP 41(A)]
